COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David Michael Starks v. The State of Texas

Appellate case number:    01-13-00830-CR

Trial court case number: 1397088

Trial court:              178th District Court of Harris County

        On November 8, 2013, we abated this case for a hearing regarding appellant’s request to
proceed pro se. We are in receipt of a clerk’s record showing the trial court has allowed
appellant’s attorney to withdraw, and appellant is now pro se. We therefore reinstate this case on
our active docket. Appellant has previously filed his brief. Appellee’s brief, if any, will be due
30 days from the date of this order. TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Harvey Brown
                   X Acting individually

Date: January 9, 2014